TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 11, 2019



                                      NO. 03-18-00754-CV


                Smith Robertson, L.L.P.; and Alton Lee Rigby, Jr., Appellants

                                                 v.

               Paul Jason Hamlin and Tara Natalie Bertalan Hamlin, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an interlocutory appeal from the denial by operation of law of Appellant’s Motion to

Dismiss Under the Texas Citizens Participation Act on October 20, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to the

trial court for further proceedings consistent with the Court’s opinion.


Appellee shall pay all costs relating to this appeal, both in this Court and in the court below.